      Case 0:19-mj-06465-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 4
AO 91(Rev.11/11) CriminalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAmerica                      )
                                                           )
           BRANDON TOW AN RO BINSON,                       )
                                                           )
                                                                  casexo./4-::r -lvgr
                                                           )
                                                           )
                                                           )
                       Defendantts)

                                           CR IM INAL CO M PLAINT
         1,the com plainantin thiscase,statethatthefollowing istrueto the bestofmy know ledge and belief.
Onoraboutthedatets)of                 September30,2019        inthecotlntyof               Broward          inthe
   Southern    Districtof                Florida      ,thedefendantts)violated:
           CodeSection                                              OyenseDescri
                                                                               ption
Title 18,United States Code,              Possession ofa Firearm and Amm unition by a Felon
Section922(g)(1).




         Thiscriminalcomplaintisbased on these facts:
See attached affidavit.




         (D Continued on theattached sheet.


                                                                                  Complainant'
                                                                                             ssl
                                                                                               knature
                                                                      SPECIAL AGENT CHRISTIE SCHADE,ATF
                                                                                  Printed nameand title

Sworn to before me and signed in my presence.


Date:           10/01/2019
                                                                                    Judge'
                                                                                         ssignature

city and state:                FortLauderdale,Florida                PATRICK M .HUNT,U.S.MAG ISTRATE JUDGE
                                                                                   Printednameandp//7
Case 0:19-mj-06465-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 4


                 AFFID AV IT IN SU PPO R T O F CR IM IN A L C O M PLA IN T

        1,Christie Schade,being duly sworn,depose,and state thefollowing:

               1 am a Special A gent w ith the U nited States Departm ent of Justice,B ureau of

 Alcohol,Tobacco,FirearmsandExplosives(1;ATF''),andhavebeensoemployedsinceNovember
 2016. Some of my responsibilities include investigating violations of federal law ,including

 violationsofthe Gun ControlAct(Title 18,United States Code,Chapter44).Priorto being
 appointed a specialagent,lwasa police officerin thecity ofFortLauderdale,Broward County,

 Florida for seven years. l am currently assigned to the Broward County High lntensity Drug

 Trafficking Area (C:HIDTA'')Task Force,which consistsofvariousfederal,stateand locallaw
 enforcem ent agencies.A s an ATF agent,1have authority to investigate Title 18 and Title 21

 offenses.

               I am fam iliar w ith the facts and circum stances of this investigation through m y

 personalparticipation in thisinvestigation,asw ellasthrough inform ation conveyed to m e by other

 1aw enforcement offcers. This Affidavit is subm itted for the lim ited purpose of establishing

probable cause in supportofa crim inalcomplaintcharging BM NDON TOW AN ROBINSON

 with possession ofafirearm and amm unition by aconvicted felon,in violation ofTitle 18,United

 States Code,Section 922(g)(1). Accordingly,lhave not included every factknown to 1aw
 enforcem entregarding thisinvestigation.

               On September30,2019,aBroward SheriffsOffice(ûiBSO'')Deputy observed a
 black BM W 4281bearing Floridalicense platenumberB ILPJ failto stop ata stop sign located at

 the intersection ofNorthwest10thStreetandNorthwest6thAvenue. Instead ofstopping when the

 D eputy activated the overhead lights on his m arked police vehicle,the B M W accelerated into a

 nearby gas station. The driverofthe vehicle lostcontroland struck a concrete pole.

               A fter the BM W stopped,the D eputy exited his police vehicle. A tthis tim e,the

 BM W 'Sdriver,lateridentified asBM N D ON TO W A N ROB IN SON ,exited the BM W ,looked at
Case 0:19-mj-06465-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 4



the Deputy,and fled from the scene. ROBIN SON waswearing a black long-sleeved shirtand
black sweatpants.The Deputy rem ained to m aintain surveillanceoftheBM W .

              Additional1aw enforcementofficersarrived and confirm ed thattherewerenoother

occupantsoftheBM W . Officersconducted an inventory search ofthe BM W beforeitwasto be

towed.On thedriver'sfloorboard,1aw enforcem entfound afanny pack containing,am ong other

things,substances thatlater field tested positive for cocaine and heroin,as wellas empty pill

 capsulesconsistentwith distribution ofnarcotics. ln thecenterconsole,nextto the driver'sseat,

 1aw enforcem entfound a .25 caliberpistolbearing the wordsClM ade in England,''containing two

 roundsofNonua .25 caliberACP am munition. Two cellphoneswererecovered from within the

 vehicle.

        6.     Thereafter,1aw enforcem entwenttotheaddresslisted on theBM W 'Sregistration.

 Atthatlocation,an individual,A.B.,identified himselfasthe ownerofthe BM W ,and told law

 enforcem entthathelenttheBM W to ROBINSON the nightbeforebutthatROBINSON had not

 returnedit.A .B.denied owningafirearm .A .B.furtheradvisedlaw enforcem entthatROBW SON

 wascurrently hiding atROBW SON 'Sgrandmother'shouse located at208Northwest 15thPlace,

 Pom pano Beach,Florida.Law enforcementwentto thatlocationand found ROBINSON present.

 ROBIN SON wasplaced underarrest.
               Atthe time ofthe arrest,ROBINSON 'Smother,who was also present,informed

 law enforcem ent that ROBIN SON had recently changed his clothing. ROBINSON 'S m other

 provided law enforcem entwith a black long-sleeved shirtand black sweatpants. ln addition,

 ROBINSON wasshown thetwocellphonesfound insidetheBM W ,and claimed them ashisown.

        8.     Prior to Septem ber 2019, RO BIN SON had been convieted of several felonies,

 including tw o countsofpossession w ith intentto delivercocaine and grand theftauto.
Case 0:19-mj-06465-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 4


             Based on theinfonnation provided above,Irespectfully submitthatprobablecause

exitstobelievethatonSeptember30 2019,BRANDON TOW AN ROBIN SON,having previously

been convicted ofa felony,was in possession ofa tlreann and am munition,in violation ofTitle

 l8,UnitedStatesCode,Sedion922(g)(1).


 FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                                  SpecialA gentChristie Schade
                                                  BUREAU oF ALcoHoL,ToBAcco,
                                                  FIREA RM S AN D ExpLo slv Es


 so
  w ornto and subscribed beforemethis
Sbïdayofoctober,2019

 HON ORABLE PATRICK M . UNT
 UNITED STATES M AGISTRATE JUDGE
